DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/13/2021 has been entered.

3.	Applicant's arguments and amendments, filed on 05/13/2021 has been entered and carefully considered. Claims 1, 7, 13, 17, 18 and 20 are amended. Claims 1-20 have been examined and rejected.
 			Response to Amendment and Arguments
4.	Applicant’s arguments filed on 11/20/2020 with respect to rejections of claims 1-20 have been considered but are moot in view of the new ground of rejection necessitated by applicant’s amendment and filling of the RCE.

Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
 Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-18 and 20 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Bennett et al. (U.S. PGPub 2006/0026302) in view of Tracton et al. (U.S. PGPub 2003/0050973) in view of Kootstra (U.S. PGPub 2008/0089230).
As per claims 1, 7, 13 and 20,

Bennett fails to exclusively teach, receiving a reply to the request for the device information, wherein the reply comprises one or more characteristics of the end-user device which affect the speed at which data can be transferred to the end-user device; configuring one or more parameters of the connection based on at least the one or more characteristics of the end user device; and sending the content to the user application over the connection and in accordance with the one or more parameters.
In a similar field of endeavor Tracton teaches receiving a reply to the request for the device information, wherein the reply comprises one or more characteristics of the end-user device which affect the speed at which data can be transferred to the end-user device (Tracton see para 0034, 0041-0045, client data retrieved 168 is used to generate a client characteristic profile is generated at step 170 and sent to the server at 172, the profile can include processor data such as number of processors, speeds, types, cache and memory management, stepping, special-purpose instructions, 2D/3D rendering support, or high-end mathematics, as well as network theoretical-speed, clock speed of the client device 102 to determine whether the client has the raw horsepower to process high-bandwidth contentactual-throughput, type ( TCP/IP, IPX, AppleTalk), routing data, firewall latency, the server can appropriately scale 174 the original source content according to client capabilities, network speed, and other abilities/restrictions indicated in the profile).

Bennett in view of Tracton fails to exclusively teach, configuring, at the server,  one or more parameters of the connection based on at least the one or more characteristics of the end user device; and sending the content to the user application over the connection and in accordance with the one or more parameters.
It would have been obvious to one of ordinary skill at the time of the invention to combine the teaching of Bennett in view of Tracton with the teaching of Howe as doing so would provide an efficient and enhanced method for adjusting the TCP receive window size to achieve a more uniform transmission of video sections over the network to reduce the bustiness of network traffic when streaming a video over a network (Howe, see paragraph 0011).
Bennett in view of Tracton fails to exclusively teach, configuring, at the server, one or more parameters of the connection based on at least the one or more characteristics of the end user device.
In a similar field of endeavor Kootstra teaches configuring , at the server, one or more parameters of the connection based on at least the one or more characteristics of the end user device (Kootstra, see paragraphs 0012, 0013, processor 20 determines that the requested TCP window size cannot be supported by the connection speed of the station 14 and the size of the buffer 18, then it will change the 16-bit field in the header to change the TCP window to a size that will be supported by the connection 
It would have been obvious to one of ordinary skill at the time of the invention to combine the teaching of Bennett in view of Tracton with the teaching of Kootstra as doing so would provide an efficient and enhanced method for adjusting the TCP receive window size to achieve a more uniform transmission of data that support the connection speed and the size of the buffer involved in the transmission (Kootstra, see paragraph 0018).

As per claims 2, 8 and 14,
Bennett in view of Tracton in view of Kootstra teaches the method of claim 1, wherein the connection comprises a transmission control protocol (TCP) connection (Kootstra, see paragraphs 0012, 0013, processor 20 determines that the requested TCP window size cannot be supported by the connection speed of the station 14 and the size of the buffer 18, then it will change the 16-bit field in the header to change the TCP window to a size that will be supported by the connection speed of the station 14 and the size of the buffer 18, Once the server 20 receives the new TCP window size, it will reconfigure the window size and send data packets for that window size, processor 20 will continue to monitor the 16-bit field in the header of the TCP data packets as they 
It would have been obvious to one of ordinary skill at the time of the invention to combine the teaching of Bennett in view of Tracton with the teaching of Kootstra for the same motivation as provided above in relation to claim 1, 7 and 13.

As per claims 3, 9 and 15,
Bennett in view of Tracton in view of Howe teaches the method of claim 2 wherein the one or more characteristics of the end-user device comprise memory capacity and available memory (Bennett see para 0046 media server component 207 gathers communication parameters required for adaptive delivery of the media programs based upon: (a) actual delivery conditions experienced when trying to deliver in one format; (b) test signals in advance of delivery; (c) signals received from the recipient or tracked by the sender; (d) buffer conditions on the recipient system).

As per claims 4, 10 and 16,
Bennett in view of Tracton in view of Kootstra teaches the method of claim 3, Kootsra further teaches wherein the one or more parameters of the connection comprise a TCP window size (Kootstra, see paragraphs 0012, 0013, processor 20 determines that the requested TCP window size cannot be supported by the connection speed of the station 14 and the size of the buffer 18, then it will change the 16-bit field in the header to change the TCP window to a size that will be supported by the connection speed of the station 14 and the size of the buffer 18, Once the server 20 receives the 
It would have been obvious to one of ordinary skill at the time of the invention to combine the teaching of Bennett in view of Tracton with the teaching of Kootstra for the same motivation as provided above in relation to claim 1, 7 and 13.

As per claims 5, 11, and 17,
Bennett in view of Tracton in view of Kootstra teaches the method of claim 1 wherein the (custom) user application comprises a video streaming application (Bennett see para 0050, delivering the program adaptively, the media server component 323 periodically queries media server component 317 of TV 321 and delivers an A/V format according to the available data transfer rate, user preferences in the TV 321 among other factors described with reference to the FIG. 1. When the tuner 315 is tuned to the STB 307 broadcast frequency, the tuner outputs a digital media stream
As per claims 6, 12 and 18, 
Bennett in view of Tracton in view of Kootstra teaches the method of claim 1 wherein the (custom) user application comprises a news application (Bennett see para 0058 a higher data transfer rate, than, for example, a news commentary that a user chooses to view with lesser video quality in a smaller window which may benefit the viewer in terms of cost/transfer bit rate charged).  


As per claim 19,
Bennett in view of Tracton in view of Kootstra teaches the computing apparatus of claim 13 yet fails to teach wherein the content server comprises a cache node in a content delivery network.  
In a similar field of endeavor Harvell teaches wherein the content server comprises a cache node in a content delivery network (Harvell see figs. 6 and 10, paragraph 0060, 0077-0081, server 206 receives a content request from an end user computer, the data source or cache application determines the settings and available for the data content, the content is retrieved from the data source 750 when available from the content distribution server, content may be retrieved from server 206 after determination is made of the content load to the system).
It would have been obvious to one of ordinary skill at the time of the invention to combine the teaching of Bennett in view of Tracton in view of Kootstra with the teaching of Harvell as doing so would provide an efficient and enhanced method for modifying the performance of a transport layer protocol in response to a request for content (Harvell see para 0007).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJOY K ROY whose telephone number is (571)270-0675.  The examiner can normally be reached on 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SANJOY ROY/
Examiner, Art Unit 2457

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2457